DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2, 4-5, 7, 11, 13, 15, 21, 23, 25, 27, 29, 31 , 33, 35 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2016/0109294 A1 by Kasper et al (hereinafter Kasper).

Regarding Claim 1, Kasper teaches a method of spectroscopy (Abstract), comprising (Fig. 1-8):
transmitting output radiation (Fig. 1 @ 14, Par. [0008, 0025] and also Fig. 3 @ 152) to a sample (Fig. 1 @ 74, Par. [0027] and also Fig. 3 @ 262);
collecting from the sample (Fig. 1 @ 74, Par. [0027] and also Fig. 3 @ 262) input radiation (Fig. 1 @ 76, Par. [0028] and also Fig. 3 @ 264) being indicative of interaction (Fig. 1 @ 14, Par. [0008] and also Fig. 3 @ 152) and said sample ((Fig. 1 @ 74, Par. [0027] and also Fig. 3 @ 262) (Par. [0028]);
modulating (Fig. 1 @ 18, Par. [0008, 0025]: modulating by the phase modulator 18 and also Fig. 3 @ 162) at least one of said output radiation (Fig. 1 @ 14, Par. [0008, 0025: modulating by the phase modulator 18 and also Fig. 3 @ 152]) and said input radiation (Fig. 1 @ 76, Par. [0028]: detector antenna signal, i.e. the modulated signal, [0029]: Detector PCS 46 mixes the local oscillation and the detector antenna signal to produce a detector signal 80 at the difference between the frequency of the local oscillation and the frequency of the modified antenna signal, thus teaches modulating said input radiation and also Fig. 3 @ 264), wherein at least one of said output radiation (Fig. 1 @ 14, Par. [0008, 0025] and also Fig. 3 @ 152) and said modulation is characterized by a scanned parameter (Par. [0025, 0028]: oscillation frequency, i.e. the scanned parameter. Also Par. [0030]: scanned with the different frequency, i.e. also the scanned parameter);
combining (Fig. 1 @ 46, Par. [0029] and also Fig. 3 @ 222) said input radiation (Fig. 1 @ 76, Par. [0028] and also Fig. 3 @ 264), following said modulation, with a reference signal (Fig. 1 @ 44, Par. [0028] and also Fig. 3 @ 224) to provide a combined signal (Fig. 1 @ 80, Par. [0029] and also Fig. 3 @ 274);
processing said combined signal to construct a vector (Par. [0028]: The sample can modify the beam by absorption, reflection and/or scattering in a manner that is related to the type of material of the sample and which is determinable by the radiation beam reaching the detector, [0029]: Detector PCS 46 mixes the local oscillation and the detector antenna signal to produce a detector signal 80 at the difference between the frequency of the local oscillation and the frequency of the modified antenna signal. The detector signal includes a modified signal component related to the sample and a modulation frequency component related to the modulation frequency produced by reference oscillator 24, Par. [0051-0053]: harmonic, thus teaches a vector) describing a dependence of a radiation property of said input radiation on said parameter (Fig. 6-8, Par. [0028-0029, 0051-0053]); and
at least partially identifying said sample or a change in said sample based on at least said vector (Fig. 6-8, Par. [0028, 0051-0053]) (Also see Fig. 3 for entire rejection).
Regarding Claim 2, Kasper teaches wherein said reference signal is a non-dispersed optical signal (Fig. 1 @ 44, Par. [0026]: Splitter 20 combines first light 14 and second light 38 to produce a combined light 44 which is supplied to a detector photoconductive switch (PCS) 46, [0028]: Combined light 44 produces an oscillation in the detector PCS, thus teaches non-dispersed optical signal. Note: There is no optical element in between to disperse light).
Regarding Claim 4, Kasper teaches wherein said parameter comprises modulation frequency (Par. [0009]).
Regarding Claim 5, Kasper teaches wherein said parameter comprises a modulation phase (Par. [0037]).
6.    (Canceled).
Regarding Claim 7, Kasper teaches wherein said parameter comprises a modulation amplitude (Par. [0025]: The phase modulator is connected to receive an oscillator signal 22 from a reference oscillator 24 which can produce the oscillator signal at a modulation frequency under the control of a controller 26, thus teaches modulation amplitude. Also see Par. [0036]).
8.    (Canceled).
10.    (Canceled).
Regarding Claim 11, Kasper teaches wherein said parameter (Par. [0025, 0028]: oscillation frequency, i.e. the scanned parameter) comprises frequency (Par. [0030]: scanned with the different frequency) of said output radiation (Fig. 1 @ 14, Par. [0008, 0025]).
12.    (Canceled).
Regarding Claim 13, Kasper teaches wherein said processing comprises constructing an additional vector (Fig. 8 @ 502, 522) describing a dependence of an additional radiation property of said input radiation on said parameter, and wherein said at least partially identifying is based on both said vectors (Fig. 8, Par. [0003, 0030, 0051-0053]).
14.    (Canceled).
Regarding Claim 15, Kasper teaches further comprising calculating a spectrum of said input radiation using said vectors, wherein said at least partially identifying is based on said calculated spectrum (Fig. 3, 6, 8).
16.    (Canceled).
Regarding Claim 21, Kasper teaches wherein said parameter comprises modulation frequency (See Claim 1 rejection), and said vector is a vector of amplitudes describing a dependence of amplitude of said input radiation on said modulation frequency (See Claim 1 rejection) (Also see Par. [0050]).
22.    (Canceled).
Regarding Claim 23, Kasper teaches further comprising employing transformation to said vector of amplitudes to provide a vector of phases describing a dependence of a phase of said input radiation on of said parameter, wherein said at least partially identifying is based on both said vectors (Par. [0050]).
24.    (Canceled).
Regarding Claim 25, Kasper teaches wherein said parameter comprises modulation frequency (Also see Par. [0050]), and said vector describes a dependence of a phase of said input radiation on said modulation frequency (See Claim 1 rejection).
26.    (Canceled).
Regarding Claim 27, Kasper teaches wherein said processing comprises constructing an additional vector (Fig. 8 @ 502, 522) describing a dependence of amplitude of said input radiation on said parameter and wherein said at least partially identifying is based on both said vectors (Fig. 8, Par. [0003, 0030, 0051-0053]).
28.    (Canceled).
Regarding Claim 29, Kasper teaches wherein said parameter comprises modulation frequency, and wherein said modulation is characterized by a discrete set of modulation frequencies (Par. [0030]).
30.    (Canceled).
Regarding Claim 31, Kasper teaches wherein said parameter comprises modulation frequency, and wherein said identifying is also based on medium-specific functional dependences of amplitudes and phases on said modulation frequency (Par. [0030, 0052]) and a carrier frequency of said input radiation (Par. [0025-0026]: light source 12 generates the carrier frequency).
32.    (Canceled).
Regarding Claim 33, Kasper teaches wherein said modulation comprises periodically varying at least one physical property of the sample (Par. [0028, 0040]: absorption changes the physical property of the sample), to effect modulation of the radiation resulting from an interaction between said output radiation and the sample (See Claim 1 rejection).

Regarding Claim 35, Kasper teaches a method of spectroscopy (See Claim 1 rejection), comprising:
transmitting output radiation to a sample (See Claim 1 rejection);
collecting from the sample input radiation being indicative of interaction between said output radiation and said sample (See Claim 1 rejection);
modulating at least one of said output radiation and said input radiation, wherein said modulation is characterized by a discrete set of modulation frequencies (Par. [0030], See Claim 1 rejection);
processing said input radiation, following said modulation, to construct a vector describing a dependence of a radiation property of said input radiation on said discrete set of modulation frequencies (Par. [0030], See Claim 1 rejection); and
determining changes in at least one property of said sample based on at least said vector, in a frequency domain and without transforming said vector to a time-domain (Fig. 6-8, Par. [0028, 0051-0053]) (Also see Fig. 3 for entire rejection).
36-50. (Canceled).
Regarding Claim 51, Kasper teaches a spectroscopy system (Fig. 1, 3), comprising: 
(Fig. 1 @ 10) configured for transmitting output radiation to a sample and collecting input radiation from the sample, said input radiation being indicative of interaction between said output radiation and said sample (See Claim 1 rejection);
a modulator configured for modulating at least one of said output radiation and said input radiation (See Claim 1 rejection);
wherein at least one of said output radiation and said modulation is characterized by a scanned modulation parameter (See Claim 1 rejection);
a feedback circuit (Fig. 1 @ 46, Par. [0029]) for combining said input radiation, following said modulation, with a reference signal to provide a combined signal (See Claim 1 rejection);
a signal processing system configured for processing said combined signal to provide a processed combined signal (See Claim 1 rejection); and
a data processor configured for constructing, based on said processed combined signal, a vector describing a dependence of a radiation property of said processed input radiation on said parameter, and at least partially identifying said sample or a change in said sample based on at least said vector (See Claim 1 rejection).
52-59. (Canceled).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



5.	Claims 3, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kasper.
Regarding Claim 3, Kasper teaches wherein said reference signal (See Claim 1 rejection) but does not explicitly teach is an electrical signal.
However, it is considered obvious to try all known solutions when there is a recognized need in the art (an electrical signal), there had been a finite number of identified (in fact one trial: an electrical signal), predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “an electrical signal as a reference signal”.
Regarding Claim 17, Kasper teaches further said vector, wherein said at least partially identifying (See Claims 1, 13 rejection) but does not explicitly teach comprising constructing a map spanned by said vector, wherein said at least partially identifying comprises comparing said map to an annotated map.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention for comparing and constructing an annotated 

The examiner takes Official Notice that comparing and constructing an annotated map is well-known, or to be common knowledge in the art is capable of instant and unquestionable demonstration as being well-known. As noted by the court in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418,420 (CCPA 1970).
18.    (Canceled).
Regarding Claim 19, Kasper teaches further comprising accessing a database comprising a plurality of entries (Par. [0003, 0009, 0011, 0029, 0049, thus implicitly teaches database comprising a plurality of entries), but does not explicitly teach each having a map and annotation information, and searching said database for an entry having a map similar to said constructed map, wherein said annotated map is said similar map annotated according to annotation information of said entry.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention for comparing and constructing an annotated map in order to obtain a predictable result since it is well known in the art that comparing provides an accuracy in identifying and constructing an annotated map indicates parameters and features of sample of interest and also provides multiple locations within 

The examiner takes Official Notice that searching database and comparing is well-known, or to be common knowledge in the art is capable of instant and unquestionable demonstration as being well-known. As noted by the court in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418,420 (CCPA 1970).
20.    (Canceled).
6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kasper in view of US Patent Pub. No. 2012/0112096 A1 by Meyers et al (hereinafter Meyers).

Regarding Claim 9, Kasper teaches wherein said parameter comprises a modulation (See Claim 1 rejection) but does not explicitly teach polarization.
However, Meyers teaches polarization modulation (Fig. 1 @ 12, Par. [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kasper by Meyers as taught above 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The reference listed teaches of other prior art method/system of spectroscopy and comparing and constructing annotated map.
US Patent Pub. No. 2012/0044479 A1 by Roulston et al.

US Patent Pub. No. 2018/0344260 A1 by Maffessanti et al.

US Patent No. 7945852 A1 by Pilskalns.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/Primary Examiner, Art Unit 2886